ORDER
Upon reading and filing tbe motion of Paul P. Rao, Assistant Attorney General in Charge of Customs, for an order dismissing the application for review herein filed with the collector of customs on February 6, 1942, and the memorandum in support thereof, and the memorandum of the appellant stating that there is no objection to the dismissal of the application, it is hereby
Ordered that the said motion be and the same hereby is granted and the application for review filed herein with the collector of customs at New York on February 6, 1942, be and the same is hereby dismissed.